Citation Nr: 0421619	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  03-32 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to a compensable rating for right hear 
hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for Alzheimer's type 
dementia.  

4.  Entitlement to service connection for Henoch Schonlein 
Purpura.  

5.  Entitlement to service connection for a kidney disorder.  



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
September 1970.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a July 2002 rating decision by 
the Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas, Regional Office (RO).  The veteran filed a notice 
of disagreement (NOD) with that rating decision in July 2002.  
After receiving a statement of the case (SOC) in August 2003, 
the veteran perfected his appeal to the Board by timely 
filing a substantive appeal in September 2003.  

The issues of entitlement to service connection for Henoch 
Schonlein Purpura and a kidney disorder are remanded to the 
RO via the Appeals Management Center in Washington, DC.  
VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran is shown to have had no worse than Level I hearing 
loss for VA purposes in the right ear, and is not shown to be 
deaf in the left ear.  

2.  Tinnitus is not shown to have been present in service, or 
to be otherwise related to service.  

3.  Alzheimer's type dementia is not show to have been 
manifested in service or to a compensable degree within the 
first year after the veteran's separation from service, nor 
is it shown to be otherwise related to service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2003).  

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

3.  Alzheimer's type dementia was not incurred in or 
aggravated by wartime service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The August 2003 SOC , along with the November 2003 and 
January 2004 supplemental statements of the case (SSOC), 
advised the veteran of the laws and regulations pertaining to 
his claims of entitlement to a compensable rating for right 
ear hearing loss and entitlement to service connection for 
tinnitus and Alzheimer's type dementia.  Those documents 
informed the veteran of the evidence of record and explained 
the reasons and bases for denial of his claims.  He was 
specifically informed that a compensable rating was being 
denied for his right ear hearing loss because the audiometric 
findings did not demonstrate that the criteria for a 
compensable rating had been met.  He was also informed that 
service connection was denied for tinnitus and Alzheimer's 
type dementia because the evidence did not establish a link 
between current tinnitus and Alzheimer's type dementia and 
his military service.  Both the SOC and the SSOCs made it 
clear to the veteran that in order to prevail on his claims, 
he needed to present medical evidence establishing that his 
right ear hearing loss had worsened and that his tinnitus and 
Alzheimer's type dementia were related to service.  The RO 
sent a letter to the veteran dated in June 2003 that informed 
him as to what action he needed to take and what action the 
RO would take on his claims.  Specifically he was told that 
he needed to submit evidence showing that his tinnitus and 
Alzheimer's type dementia were related to service.  
Accordingly, the requirements regarding the duty to notify 
have been met.  

In this regard, the Board observes that the notice 
requirements instituted by the VCAA were accomplished after 
the initial adjudication of the veteran's, which sequence of 
events was found to constitute error in Pelegrini v. 
Principi, U.S. Vet. App. No. 01-944 (June 24, 2004) 
(Pelegrini II).  However, the Board notes that following the 
June 2003 letter to the veteran that informed him of the 
requirements of establishing entitlement to service 
connection for tinnitus and Alzheimer's type dementia and his 
and VA's responsibilities in the claims process, his claims 
were subsequently reviewed and an analysis of their merits 
accomplished as described in the November 2003 and January 
2004 SSOCs.  The veteran was then given another opportunity 
to submit additional evidence or argument.  He has not 
submitted any additional evidence, or identified any source 
from whom records could be obtained.  Under these 
circumstances, the Board considers that the lack of notice 
prior to the initial decision by the RO in this case was not 
prejudicial to the veteran.  

Regarding the duty to assist, the veteran's service medical 
records have been associated with the claims file, together 
with VA and private medical records.  Additionally, in 
response to his current claims, he was provided VA medical 
and audiological examinations in October 2001, and those 
reports are of record.  Under these circumstances, it is 
apparent that no additional evidentiary development is 
warranted since the file contains the medical records from 
service and comprehensive information regarding current 
treatment and findings pertaining to the veteran's right ear 
hearing loss, tinnitus, and Alzheimer's type dementia.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.  

I.  Right Ear Hearing Loss

The veteran contends that the hearing loss in his right ear 
is more severely disabling than currently evaluated, thereby 
warranting a compensable rating.  

His service medical records show what was described as 
minimal high frequency hearing loss in the right ear.  

A VA audiological evaluation in October 2001 revealed 
thresholds in decibels for the frequencies at 1000, 2000, 
3000, and 4000 Hertz in the right ear were 20, 20, 45, and 
60, respectively, for an average of 36, and that speech 
recognition ability in the right ear was 98 percent correct.  
Findings for the left ear at the October 2001 audiological 
evaluation revealed an average threshold in decibels of 33 
and a speech recognition ability of 94 percent correct.  

In a July 2002 rating decision, the RO granted service 
connection for right ear hearing loss and assigned a 
noncompensable rating under Diagnostic Code 6100 from 
November 7, 2000.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI and Table VII.  Table VI 
correlates the average pure tone sensitivity threshold 
(derived from the sum of the 1000, 2000, 3000, and 4000 Hertz 
thresholds divided by four) with the ability to discriminate 
speech, providing a Roman numeral to represent the 
correlation.  Each Roman numeral corresponds to a range of 
thresholds (in decibels) and of speech discriminations (in 
percentages).  The table is applied separately for each ear 
to derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  The assignment of 
a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Although the veteran unquestionably has hearing loss, it is 
not to a degree that permits payment of compensation.  As 
indicated above, current testing revealed Level I hearing 
loss in the right ear and since the left ear is not service 
connected, and the veteran is not shown to have total 
deafness in that ear, this level of disability corresponds to 
a 0 percent evaluation under Diagnostic Code 6100, Table VII.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. § 5107.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the veteran was granted service 
connection and assigned a noncompensable rating for right ear 
hearing loss by the July 2002 rating decision, and his 
current appeal was based on that rating, the Board must 
consider staged ratings under Fenderson.  Because there are 
no audiological findings since the veteran filed his claim 
that show his right ear hearing loss has been greater than 
Level I or that deafness has been present in the nonservice-
connected left ear, the Board finds that there is no basis 
for assignment of a higher evaluation for any period since 
the veteran filed his claim for service connection in 
November 2000.  Hence, staged ratings are not warranted for 
the veteran's right ear hearing loss.  

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321(b)(1) which provide that 
where the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his right ear hearing loss and 
there is no indication that it has a marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action. 
VAOPGCPREC 6-96 (1996).  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the veteran 
has not submitted competent medical evidence that 
convincingly reflects the criteria for a compensable rating 
for his right ear hearing loss.  He has offered his own 
general arguments to the effect that he believes that the 
hearing loss in his right ear is worse than currently 
evaluated.  It is noted that the veteran has not shown, nor 
claimed, that he is a medical expert, capable of rendering 
medical opinions.  Therefore, his opinion is insufficient to 
demonstrate that his right ear hearing loss warrants a 
compensable rating.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

II.  Tinnitus

The veteran asserts that he has tinnitus that is related to 
his military service.  

Service medical records show no complaint, finding, or 
treatment for tinnitus.  The veteran had no complaint of 
tinnitus at the September 1970 separation examination, and he 
indicated at that time that he had not had any trouble with 
his ears.  

The veteran's initial complaint of tinnitus was noted at the 
October 2001 VA audiological evaluation, where he reported 
that he experienced constant tinnitus ("cricket/roaring") 
in both ears.  The diagnosis was tinnitus, etiology and onset 
unknown.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has tinnitus that is related to his military service.  
The evidence does not show the presence of tinnitus until 
more than 30 years after the veteran's military service 
ended, and there is no competent evidence linking the current 
tinnitus to his military service.  Therefore, because the 
Board finds that the preponderance of the evidence 
establishes that the veteran does not have tinnitus that is 
related to his military service, service connection for 
tinnitus is not warranted, and the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

While the veteran has offered his own arguments and testimony 
to the effect that he believes his tinnitus is related to his 
military service, he has not shown, nor claimed, that he is a 
medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that he 
has tinnitus that is related to military service.  See 
Espiritu, 2 Vet. App. 492, 494.  

III.  Alzheimer's Type Dementia

The veteran argues that his Alzheimer's type dementia is 
related to his military service.  He claims that it is 
related to his exposure to Agent Orange in Vietnam during the 
Vietnam Conflict.  

The service medical records show no complaint, finding, or 
treatment for Alzheimer's type dementia.  

The evidence presented in this case shows that the initial 
manifestation of Alzheimer's type dementia was in 2001.  A 
February 2001 VA outpatient record noted a diagnosis of 
Alzheimer disease, as did a March 2001 examination report 
from a psychologist.  

The veteran's active duty included service in Vietnam during 
the Vietnam era.  On December 27, 2001, the President signed 
into law the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103 (Dec. 27, 2001).  Section 201 of 
this Act amends 38 U.S.C. § 1116 to provide a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  Prior to December 27, 2001, the law required 
that the veteran have a presumptive disease before exposure 
to herbicides was presumed.  See 38 U.S.C.A. § 1116(a)(3).  
This is clearly a liberalizing provision and, as such will be 
applied in the present case.  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 C.F.R. § 3.307(a).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne; Type II Diabetes; Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

Under the authority granted by the Agent Orange Act of 1991, 
a determination as to which conditions may be considered to 
be associated with exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era lies within the 
purview of the Secretary of VA.  The Secretary formally 
announced in the Federal Register on June 24, 2002, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
conditions or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  67 Fed. Reg. 121 (2002).  
Hence, presumptive service connection based on exposure to 
Agent Orange in Vietnam may not be granted for any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  Because 
Alzheimer's type dementia has not been designated by the 
Secretary as a condition for which a presumption of service 
incurrence is warranted under the Agent Orange regulations, 
the Board finds that the veteran's Alzheimer's type dementia 
may not be presumed to be due to Agent Orange exposure.  

The United States Court of Appeals for the Federal Circuit 
ruled that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110.  
Additionally, where a veteran had active and continuous 
military service for 90 days or more during a period of war, 
and organic disease of the nervous system becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that his Alzheimer's type dementia is related to service.  
The evidence does not indicate the presence of Alzheimer's 
type dementia until more than 30 years after the veteran's 
military service ended, and there is no competent evidence 
linking the disease to his service.  Because the Board finds 
that the preponderance of the evidence establishes that the 
veteran does not have Alzheimer's type dementia that is 
related to service, service connection for Alzheimer's type 
dementia is not warranted, and the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107; Gilbert, 
1 Vet. App. 49.  

While the veteran has offered his own arguments and testimony 
to the effect that he believes his Alzheimer's type dementia 
is related to his military service, he has not shown, nor 
claimed, that he is a medical expert, capable of rendering 
medical opinions.  Therefore, his opinion is insufficient to 
demonstrate that he has Alzheimer's type dementia that is 
related to military service.  See Espiritu, 2 Vet. App. 492, 
494.  

ORDER

A compensable rating for right ear hearing loss is denied.  

Service connection for tinnitus and Alzheimer's type dementia 
is denied.  




REMAND

The veteran argues that he has Henoch Schonlein Purpura that 
is related to autoimmune vascular deficiency which was caused 
by his exposure to Agent Orange while serving in Vietnam.  

Following the RO's last review of the veteran's claim for 
service connection for Henoch Schonlein Purpura, in January 
2004, he submitted additional medical evidence to the Board, 
in June 2004, pertaining to his Henoch Schonlein Purpura.  
Review of the file does not show that the veteran has waived 
his procedural right to have the RO evaluate the additional 
evidence prior to the Board's adjudication of that issue.  
The result is that the RO must review the evidence received 
since January 2004 and adjudicate the issue of entitlement to 
service connection for Henoch Schonlein Purpura considering 
the newly obtained evidence, as well as evidence previously 
of record.  See 38 C.F.R. § 20.1304.  

Additionally, the Board notes that the veteran's initial 
claim included the issue of entitlement to service connection 
for a kidney disorder, and that the July 2002 rating decision 
denied that claim.  In his July 2002 notice of disagreement, 
the veteran stated that he desired to appeal each of the 
determinations made in the July 2002 rating decision.  The 
Court has held that where the Board finds a notice of 
disagreement has been submitted from a matter that has not 
been addressed in a statement of the case the issue must be 
remanded to the RO for appropriate action. Manlincon v. West, 
12 Vet. App. 238 (1999).  Review of the claims file reveals 
that the RO has not issued a statement of the case on the 
veteran's claim for service connection for a kidney disorder.  

Accordingly, the issues of entitlement to service connection 
for Henoch Schonlein Purpura and a kidney disorder require a 
REMAND to the RO for the following actions:  

1.  Ensure that all notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A and any other applicable legal 
precedent.  Particularly, the veteran should be 
notified of what evidence VA will develop, and what 
evidence he must furnish.  

2.  Issue the veteran a statement of the case with 
regard to his claim of entitlement to a service 
connection for a kidney disorder.  He should be 
informed of the requirement of filing a timely 
substantive appeal subsequent to receipt of the 
statement of the case, in order to perfect the 
claim and thereby place it within the jurisdiction 
of the Board.  

3.  Schedule the veteran for a VA examination to 
determine the likely etiology of his Henoch 
Schonlein Purpura.  The entire claims folder and a 
copy of this Remand should be made available to the 
examiner prior to the examination in order to 
permit a review the history and findings pertaining 
to the veteran's Henoch Schonlein Purpura before 
performing the examination.  The examiner should be 
requested to express an opinion as to whether it is 
more likely, less likely, or as likely as not that 
the veteran's Henoch Schonlein Purpura had its 
origin during his period of military service, 
(including a febrile illness in Vietnam in late 
1968), or whether it is otherwise related to 
service.  The examiner should also be requested to 
present all opinions and findings, and the reasons 
and bases therefor, in a clear, comprehensive, and 
legible manner on the examination report.  

4.  Advise the veteran of the provisions set forth 
at 38 C.F.R. § 3.655(b) regarding failure to report 
for scheduled VA examinations.  

5.  Re-adjudicate the issue of entitlement to 
service connection for Henoch Schonlein Purpura in 
view of the additional evidence obtained since the 
claims file was transferred to the Board.  If the 
decision remains adverse to the veteran, a 
supplemental statement of the case regarding the 
issue should be furnished to him, and he should be 
permitted the appropriate period of time within 
which to respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



